UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4124
MICHAEL TAYLOR,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Western District of North Carolina, at Bryson City.
               Lacy H. Thornburg, District Judge.
                            (CR-99-13)

                      Submitted: January 18, 2001

                      Decided: January 26, 2001

      Before WIDENER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James E. Gronquist, NIXON, PARK & GRONQUIST, P.L.L.C.,
Charlotte, North Carolina, for Appellant. Mark T. Calloway, United
States Attorney, Brian Lee Whisler, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.
2                      UNITED STATES v. TAYLOR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Michael Taylor appeals his convictions for assault with intent to
commit murder, 18 U.S.C.A. §§ 113(a)(1), 1153 (West 2000); assault
with a dangerous weapon with intent to do bodily harm, 18 U.S.C.A.
§§ 113(a)(3), 1153; assault resulting in serious bodily injury, 18
U.S.C.A. §§ 113(a)(6), 1153; use and carry of a firearm during and
in relation to a crime of violence, 18 U.S.C.A. § 924(c)(1), (c)(3)
(West 2000); and possession of a firearm by a convicted felon, 18
U.S.C.A. § 922(g)(1) (West 2000). He also challenges his life sen-
tence. Finding no error, we affirm Taylor’s convictions and sentence.

   The first issue Taylor asserts on appeal is that, under unspecified
treaties, the district court did not have jurisdiction over the offenses
occurring within an Indian Reservation. However, because Taylor
failed to elaborate on this issue or present an argument on this claim,
he has waived appellate review of this issue. See Tucker v. Waddell,
83 F.3d 688, 690 n.1 (4th Cir. 1996) (failing to present argument in
appellate brief waives appellate review); 11126 Baltimore Blvd., Inc.
v. Prince George’s County, 58 F.3d 988, 993 n.7 (4th Cir. 1995).
Moreover, counsel concedes that jurisdiction of the federal court was
stipulated, and therefore, absent a challenge to the validity of the stip-
ulation, this argument is waived on appeal. See United States v. Muse,
83 F.3d 672, 678-79 (4th Cir. 1996); United States v. Reedy, 990 F.2d
167, 169 (4th Cir. 1993).

   Taylor next contends that trial counsel was ineffective for failing
to call witnesses on his behalf and failing to file objections to the pre-
sentence report. We find, however, that these claims are more prop-
erly raised in the district court in a motion under 28 U.S.C.A. § 2255
(West Supp. 2000), because the record before the court does not con-
clusively demonstrate that counsel rendered ineffective assistance.
See United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).
                      UNITED STATES v. TAYLOR                       3
   The last issue raised by Taylor is that the district court erred in
imposing a life sentence on the charge of using and carrying a firearm
during and in relation to a crime of violence. Contrary to Taylor’s
contention, because the statute provides a minimum sentence, but not
a maximum, the maximum sentence is life imprisonment. See United
States v. Presley, 52 F.3d 64, 70 (4th Cir. 1995); United States v.
Blannon, 836 F.2d 843, 845 (4th Cir. 1988). Because the sentence
imposed was not greater than the statutory maximum, Apprendi v.
New Jersey, 530 U.S. 466 (2000), is not implicated.

  Accordingly, we affirm Taylor’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED